Electronically Filed
                                                      Supreme Court
                                                      SCAD-15-0000709
                                                      20-JAN-2016
                                                      09:13 AM


                         SCAD-15-0000709

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                             Petitioner,

                                 vs.

                      THOMAS D. COLLINS, III,
                            Respondent.


                        ORIGINAL PROCEEDING
                 (ODC 13-053-9123 and 14-046-9189)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the September 29, 2015 report and
recommendation submitted by the Disciplinary Board of the Hawai#i
Supreme Court, the exhibits appended thereto, the briefs
submitted to this court, and the record in this matter, we make
the following Findings of Fact and Conclusions of Law based upon
clear and convincing evidence.
           In ODC Case No. 13-053-9123, Respondent Collins
violated Rule 1.4(a) of the Hawai#i Rules of Professional Conduct
(HRPC) (1994) by failing to communicate an October 17, 2012
hearing date to his client, thereby causing her to miss the
hearing, and HRPC Rule 1.3 twice, once by also failing to appear
at the October 17, 2012 hearing and again by failing to timely
file a motion to set aside the court’s resulting October 23, 2012
order dismissing his client’s April 18, 2012 motion, a lack of
diligence which resulted in the client’s temporary loss of
custody of her child.    Respondent Collins violated HRPC Rule
8.4(c) by misrepresenting to the client he missed the hearing due
to car trouble when he subsequently represented he missed the
hearing due to a scheduling error.    Finally, he violated HRPC
Rule 1.15(f)(4) by informing the client’s Nevada counsel, who had
requested the client’s file materials, that the client had not
fully paid her attorney’s fees to Collins, and thereafter failing
to provide those files in a timely manner, despite several
requests.
            In ODC Case No. 14-046-9189, Respondent Collins
violated HRPC Rule 1.1, for filing a petition for
disestablishment of paternity in a Hawai#i court when he should
have known that, insofar as both parents and the child in
question all lived outside the state, the court would lack
jurisdiction to resolve the paternity issue.    Respondent Collins
violated HRPC Rules 1.3 and 3.2 twice, once by failing for over a
year to file the paternity petition, and again by failing to make
the client’s requested corrections to the petition.    In addition,
and most egregious, Respondent Collins violated HRPC Rules
3.3(a)(1) and 8.4(c) by falsely altering, endorsing, or forging
the client’s signature on the petition and falsely altering the
date on it, thereby misrepresenting to the Family Court that the
client declared its contents to be true and correct, under the

                                  2
penalty of law.
           In addition, we find, in aggravation, that Respondent
Collins has substantial experience in the practice of law and two
prior disciplines recent in time, one of which implicates a court
order with which Collins is not in compliance, as well as
multiple violations and a pattern of misconduct in the present
matters.   In mitigation, we find Collins has expressed remorse to
at least one of the clients.   We conclude, as did the Board, that
the record lacks substantial evidence to support mitigating
factors of timely restitution or good character.   See Rapozo v.
Better Hearing of Hawai#i, LLC, 119 Hawai#i 483, 491, 199 P.3d 72,
80 (2008);   Disciplinary Bd. of Hawaii Supreme Court v. Kim, 59
Haw. 449, 454, 583 P.2d 333, 337 (Hawai#i 1978).   In light of the
foregoing, as well as relevant disciplinary precedent and ABA
Standards for Imposing Lawyer Sanctions Standards 4.42(b) (a
pattern of a lack of diligence), 4.6 (lack of candor), 5.12
(failure to maintain personal integrity), and 6.12 (false
statements, fraud, and misrepresentation), a period of suspension
is warranted.   Therefore,
           IT IS HEREBY ORDERED that Respondent Collins is
suspended from the practice of law for one year and one day,
effective 30 days after the entry date of this order.   Respondent
Collins shall be eligible for reinstatement upon application
pursuant to Rule 2.17(b)(3) et seq. of the Rules of the Supreme
Court of the State of Hawai#i (RSCH).   Respondent Collins is
reminded that he may not resume the practice of law until
reinstated by order of this court.

                                 3
          IT IS FURTHER ORDERED that Respondent Collins shall
submit an affidavit demonstrating compliance with RSCH Rule
2.16(d) within 10 days after the effective date of his
suspension.
          IT IS FURTHER ORDERED that Respondent Collins shall
complete, at his own expense, an audit of his practice by the
Practicing Attorney Liability Management Society (PALMS) or an
equivalent program, and shall submit to this court proof of
compliance with its recommendations within 365 days of the date
of this order.   Respondent Collins is hereby notified that
failure to timely complete the audit and submit proof of
compliance to this court, or to seek an extension based upon
demonstration of good cause, may result in an additional period
of suspension, upon a review of the record.
          IT IS FURTHER ORDERED that Respondent Collins shall pay
all costs of the proceedings, as approved upon a timely
submission of a bill of costs, as authorized by RSCH Rule 2.3(c).
          DATED: Honolulu, Hawai#i, January 20, 2016.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson




                                 4